But the Court, after reprehending, in strong and pointed terms, the practice of torture as a means of discovering the truth, charged the Jury to inquire simply, whether the defendant was guilty or not guilty of the charges presented in the indictment. They observed, that the confessions of a person on trial must be submitted to and weighed by the Jury. If extorted by personal suffering, applied to the accused with a direct design, they certainly ought not. to weigh any thing. If produced by fear or flattery, the Jury would judge whether the confession exhi*379bited the truth or not; and would observe whether a confession thus made was or was not supported by corroborating facts or circumstances; for a confession induced by fear or flattery, when unsupported by any other testimony, could never operate to convict.
When goods are stolen, and the whole or part of them are found concealed on a prima facie evidence that he stole them ; and unless he can show that he came by them honestly, must conclude him guilty.
When goods are lost, it is no excuse in the finder, who conceals or converts them, "that he found them." It is his duty to advertise them.
Vermont Stat. vol. 1. c. xlvii. No. 1, No. 3, p. 466, 478.
Mr. Attorney, for the State.
Cephas Smith, Junior, for defendant.
That when goods are stolen, and the whole or part of them are found concealed on a person, this is prima facie evidence that the person stole them; and unless he can show that he came by them honestly, must conclude him guilty of theft. That when goods are lost, it is no excuse in the casual possessor, who conceals or converts them, that he found them. It is incumbent on the finder of lost property to advertise them under the provisions of the several acts “ relating to pounds, estrays, and lost goods.” If he neglects, and conceals or privately converts the property, he is justly chargeable with larceny.
That the prisoner’s confession of his taking the portmanteau is corroborated beyond doubt by his producing it from a place of concealment, and was not made when under the operation of torture.
That, however we might feel as men at the relation of the wanton, cruel, and outrageous abuse done to the prisoner, we must not suffer the impulse of the moment, however honourable to our sensibility, to divert us, as Judges or Jurors, from the obligation of our official oaths.
The Jury returned their verdict guilty.
The defendant filed a motion in arrest of judgment. Vide post, p. 384.